      Case 1:12-cr-00276-SCJ-JKL Document 839 Filed 12/11/18 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                        FOR .THE NORTHERN DISTRICT OF GEORGIA
                                       • AU-ANTA. DIVISION                                              r~'.'-\'- I ^'••1.




UNITED" STATES OF AMERICA", "•'• • ":' ' -" '.••-.-.••.-•" •• - •-- • • G.^a^


     .(respondent)        -„   .   .   ,   ,   „   •-'-,..   ...   .....   .;,.   ,,   f.v,   ^~   .......     ...




                                                             Criminal 'No.
                                                             1:12-CR-276-SCJ-2
V.

                                                         Civil Action No:.
                                                         l-l;8~Cy-3010-SCJ-JKL

BONA ILONZO,
      (Petitioner)

                     PETITIONER'S MOTION TO AMEI'TO IN SUPPORT OF
                PETITIONER'S PREVIOUS 2255. HABEAS COPRUS MOTION
                        -NOW FILED WITH THE COURT DUE TO '
                       NEHLY FILED CASE PRECEDENT DECIDED IN
                      THE SEVEN1H CIRCUIT THAT DIEECTLY SPEAKS
                           •TO PETmONER'S CASE AT BAER.



     ? (MS, .the Petitioner, BCCBIICTEO, pro se, and moves this Honorable Court

to Grant" Petitioner s Motion to Amend by adding this case precedent attached

(Appx. #1) in support of Petitioner's now filed'Memorandum of Law in Support

of motion to Vacate, Set Aside, or Corcect Conviction and Sentence'Pursuant

'to 28 U.S.C.-2255. Petitioner seeks amendment to add newly decided case precedent

for       the          following                                      reasons;                                   ,           •


     1) Petitioner understands that normal procedure (Fed.K.Proc) is that

Petitioner s cannot file 'amendments once the Government has filed its ^Response

Brief pertaining to Petitioner s initial 2255. habeas corpus filing;


     2) The Court has granted Petitioner extended time to file its supportive

Memorandum of-Law "due to "tbe fact that the Government responded to Petitioner's

application filed, prior to Petitioner's request-for time to file her Memorandum

of Law in Suport of her Application; (1) in which is the appropriate case

laws in support of a brief should be made and filed;

     3) Petitioner was not aware of new case precedent in U.S. V. Moasxn,
     Case 1:12-cr-00276-SCJ-JKL Document 839 Filed 12/11/18 Page 2 of 4




(7th circuit)(2018)(attached) that-supports P.etitiorier's exact claims stating

"A defendant's plea agreement and improper enhancement under §2Bl.l(b), for

any awareness regarding or personal ianowledge using and administering medication.'



4) Petitioner states in one of her grounds that she was completely unaware

of certain criminal activities being created by others and' had no previous

knowledge, however; the Court gave Petitioner an enhancement (illegal) which

increased Petitioner's guidelines (2) (See Appx." #1);


5) Petitioner retrieved this newly filed case date October 17,''.2018 from

Shepard s signal bulletin after she sent in her Memorandum of Law in Support

of her 2255 Habeas. Corpus application;


6) Petitioner prays that, the Court will not penalize Petitioner due to the

Government s quick response when it comes to recent - newly decided cases

that strongly support Petitioner s case directly;

     WHEREFORE, Petitioner Bona Ilonzo, pro se, hereby respectfully requests

this Honorable Court to Grant" this Amendment request in support to add case

precedent newly decided (7th Cir. 2018)(Mohsin) to Petitioner's newly filed

Memorandum of law in Support of Motion to Vacate, Set Aside or Correct Conviction"

and Sentence pursuant to 28 USC 2255 Habeas Corpus filing, and for such other

and further relief deemed proper and necessary in the interest, of justice.


Dated: ' 2018 Regret
                                              .1ZI57

                                               Bona Ilonzo




Footnote (I): Federal 2255 applications for 2255 states that applicants cannot
list any case laws on its application forms.
Footnote (2): (Melina), 136 S.Ct.1338, 1344 (2016) Individuals cannot be sentenced
under the wrong guidelines
                                          2
     Case 1:12-cr-00276-SCJ-JKL Document 839 Filed 12/11/18 Page 3 of 4




                            CERTIFICATE OF SERVICE

     I hereby certify that a copy of this motion §2255 was mailed this

day of October, 2018 by first class mail, postage prepaid to AUSA Laurel R.

Boatright at the Office of the US Attorney, 72 Ted Turner Dr. SW, Atlanta

GA 30303.

                                         Respectfully




                                       — Bona-^.banzo—


                                   AFFIDAVIT

     I hereby certify that the foregoing facts are true and correct to the

best of my knowledge and belief- upon pain and perjury under 28 USC §1746.




                                          Bona Ilonzo
                 Case 1:12-cr-00276-SCJ-JKL Document 839 Filed 12/11/18 Page 4 of 4



No Shepard's Signal™
As of: October 17, 2018 2:32 PM Z


                                           United States v. Mohsin

                                  United States Court of Appeals for the Seventh Circuit

                               September 20, 2018, Argued; September 25, 2018, Decided

                                               Nos. 18-1275 and-18-1598



Reporter
2018 U.S. App. LEXIS 27369 *; _ F.3d _„; 2018 WL 4577392



UNITED STATES OF AMERICA, Plaintiff-Appellee, v. RUBYMOHS1N and MOHAMMAD KHAN, Defendants-
Appe!!snts.                -    ~   --—---._.          __._       __^      -...,._




Prior History: [*1] Appeals from the United States District Court for the Northern District of Illinois, Eastern
Division. No. 1:15-cr-00217—Charles R. Norgle. Judge.



Case Summary


Overview
HOLDINGS: [tj-Neither defendant's plea agreement contempiated an enhancement under USSG §
2B1.1(b)(15)(A); [2]-The district court's primary reason for applying the enhancement to defendant A. her personal
experience using and administering medication, did not support the conclusion that she had any awareness the
synthetic marijuana products she sold posed a risk of death or serious bodily injury; [3]-Tfte record similarly lacked
sufficient evidence to support an enhancement for defendant B under g 2B1.1(b)(15)(A); [4]-lt was not proper for
the district court to find support for the enhancement on the basis that defendant B faiiect to [earn the health risks
of the products he sold.

Outcome
Vacated and remanded.



  Ei>ti.&U5w;u:mraL -.-
